

Exhibit 10.1
 
CONSULTING SERVICES AGREEMENT




THIS CONSULTING SERVICES AGREEMENT (this “Agreement”) is entered into as of the
23rd day of June 2008,


BETWEEN:


Silver Reserve Corp., a Delaware corporation (herein called the “Corporation”)
and 1408943 Alberta Ltd., an Alberta corporation (herein called “Consultant”).


RECITALS:


A.
The Corporation wishes to engage the Consultant to assist the Corporation with
its efforts to advance and manage the exploration and development of the mineral
properties owned by the Corporation.



B.
The Consultant wishes to accept this engagement by the Corporation.



C.
The Corporation’s shares of common stock are traded on OTC Bulletin Board® under
the symbol “SLVV.”



NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration, the parties agree
as follows:


1.
DEFINITIONS



In this Agreement,


“Agreement” means this agreement as it may be amended from time to time.


“Compensation” means amounts set out in Section 4 hereof.


“Confidential Information” means all confidential or proprietary information
about the Corporation, including, without limitation including information about
the properties of the Corporation, drilling results, results of exploration
programs, information about investments in the Corporation and/or potential
investments, information about business combinations and transactions,
information about Corporation’s investors and other information that has not
been released to the public or is not publicly known about the Corporation;


“Expenses” means amounts set out in Section 5 hereof.


“Term” means the period commencing June 23, 2008 and terminating in accordance
with Section 11 hereof.



2.
REPRESENTATION AND WARRANTIES



Each of the Corporation and the Consultant hereby covenant, represent and
warrant to each other as follows:
 
 
 

--------------------------------------------------------------------------------

 



(a)
They have all of the necessary power, authority and capacity to enter into this
Agreement.




(b)
This Agreement will constitute valid and binding obligations of each of the
parties enforceable against each of them as is applicable in accordance with the
terms hereof.




3.
ENGAGEMENT OF THE CONSULTANT - SCOPE OF RESPONSIBILITIES

 
Consultant shall perform the following services subject to the supervision of
the Board of Directors of the Corporation.
 

 
·
The duties and responsibilities of the Consultant shall include overseeing the
Corporation’s administration and promotion.




 
·
Assure that the Corporation is meeting all regulatory compliance and reporting
matters as required under any applicable securities legislation or exchange
regulation.




 
·
Assure that all officers, directors, consultants and employees are conducting
them selves in compliance with the Corporation’s Corporate Governance Manual.




 
·
Work with other consultant’s engaged by the Corporation and with the officers of
the Corporation to advise the Corporation on business plan development;




 
·
Provide the services of Mason Douglas to act as President of the Corporation
such that Mr. Douglas will carry out the responsibilities of the President as
provided in the Corporation’s by-laws and in compliance with the Corporation’s
corporate governance manual and as further specified by the Company’s board or
directors;

 

 
·
Work with other officers and staff of the Corporation in assessing the merits of
acquiring or disposing of mineral properties or other assets.

 

 
·
The Consultant will oversee the preparation and review of the Corporation’s
budgets.

 

 
·
The Consultant shall perform faithfully the duties assigned to it to the best of
its ability.




4.
COMPENSATION



The Corporation agrees to compensate the Consultant as follows for the services
provided hereunder:
 

 
(a)
Eight thousand five hundred dollars ($8,500) per month.

 

 
(b)
In his capacity as President of the Corporation Mr. Douglas shall be entitled to
three weeks of vacation (to be taken at the his discretion, so long as not
inconsistent with the reasonable business needs of the Corporation) and company
holidays in accordance with the Corporation's policies in effect from time to
time for its senior executive officers. During said holidays and vacations, Mr.
Douglas shall be available by phone or e-mail or will have delegated to a person
on the Corporation’s Board of Directors or otherwise directly or indirectly
employed by the Corporation who will accept Mr. Douglas’ responsibilities during
his absence.

 
 
2

--------------------------------------------------------------------------------

 
 

5.
EXPENSES



The Corporation will reimburse the Consultant for all reasonable business
expenses actually incurred and paid by the Consultant to third parties during
the Term in the performance of the Consultant’s services under this Agreement,
upon presentation of expense statements and receipts or such other supporting
documentation as the Corporation may reasonably require. Expenses shall be
reimbursed in accordance with the Corporation’s policies and procedures.
Employees of the Consultant shall travel coach class domestically and business
class internationally, subject to flight availability.



6.
TERMS OF PAYMENT



Fees and expenses will be billed monthly by the Consultant to the Corporation.



7.
NATURE OF RELATIONSHIP



The parties acknowledge and agree, solely with respect to the rights and
obligations of the Consultant under this Agreement, as follows:



 
(a)
the relationship of the Consultant to the Corporation is that of an independent
contractor; and

 

 
(b)
the Corporation and the Consultant are not partners or joint venturers with each
other.




8.
NO CONFLICTS OF INTEREST



The Consultant will not engage in any business or other transaction or have any
financial or other personal interest, which is incompatible with the performance
by the Consultant of the duties under this Agreement in the manner contemplated
by this Agreement.


The Corporation acknowledges that the Consultant will provide from time to time
similar services for other parties in the mining business which shall not be
considered a conflict of interest or violation of this provision, subject to the
discharge of the Consultant’s obligations under this Agreement and in particular
those related to confidentiality.



9.
NO USE OF CONFIDENTIAL INFORMATION



During and at all times after the Term, Consultant will keep confidential all
Confidential Information and will not use for the benefit of the Consultant, its
employees or others (except in connection with the business and affairs of the
Corporation in the course of providing services hereunder) any Confidential
Information and will not disclose Confidential Information to any person except
in the course of providing services under this Agreement to a person who is
employed by the Corporation or with the Corporation’s prior consent. Consultant
represents and warrants to the Corporation that Consultant has experience with
publicly held corporate clients and will not engage in insider trading or
otherwise violate the securities laws using Confidential Information.


The foregoing prohibition will not apply to any Confidential Information if:
 
 
3

--------------------------------------------------------------------------------

 



 
(a)
the Confidential Information is available to the public or in the public domain
at the time of disclosure or use, or

 

 
(b)
disclosure is required to be made by operation of law, in which case the
Consultants will notify the Corporation immediately upon learning of that
requirement; or

 

 
(c)
disclosure is made with the Corporation’s prior written approval.




10.
NO AUTHORITY TO BIND THE CORPORATION



Without limiting the provisions of Section 3, the Consultant, in its capacity as
Consultant under this Agreement, has no authority to act on behalf of, or to
hold itself out to be an agent of the Corporation or to bind the Corporation to
perform any obligations to any third party and the Consultant will, as
appropriate, so inform all third parties with whom the Consultant deals in the
performance of its services. The Consultant will not use the name of the
Corporation in any advertisement or promotional or marketing material or,
without the use of any such name, suggest or imply in any such material that the
Consultant has a relationship with the Corporation other than that established
by this Agreement, unless otherwise agreed to in writing by the Corporation.


Notwithstanding the foregoing, Mason Douglas, in his capacity as President of
the Corporation, shall have authority to bind the Corporation and otherwise
fulfil his responsibilities as President, as provided in the Corporation’s
by-laws and as specified by the Corporation’s board of directors.



11.
TERM AND TERMINATION



The Term of this Agreement shall be for a one (1) year and shall automatically
renew from year to year unless terminated.


Either party may terminate this Agreement at anytime on 90 days’ prior written
notice.


A. This Agreement may be terminated upon five (5) days’ prior written notice by
the Corporation as follows if:



 
i.
Mason Douglas is unable to provide his services as President of the Corporation
or the consulting services by reason of permanent illness, disability,
incapacity or death.




 
ii.
Breach or default of any obligation of Mason Douglas or the Consultant pursuant
to Section 9, of this Agreement.




 
iii.
Breach or default by Mason Douglas or the Consultant of any other material
obligation in this Agreement, which breach or default is not cured within five
(5) days of written notice from the Corporation.



B. This Agreement may be terminated upon five (5) days prior written notice by
Consultant as follows:
 
 
4

--------------------------------------------------------------------------------

 



 
i.
Breach or default of any material obligation of the Corporation, which breach or
default is not cured within five (5) days of written notice from Consultant.




 
ii.
If the Corporation files for protection under the federal bankruptcy laws, or
any bankruptcy petition or petition for receiver is commenced by a third party
against the Corporation, any of the foregoing remains undismissed for a period
of sixty (60) days.



At 6-month intervals during the Term, the chairman of the Board of Directors of
the Corporation, along with two directors to be named by the chairman of the
Board, will conduct a performance review (a “Review”) of Consultant and may
adjust the compensation paid pursuant to this Agreement accordingly.


In the event that this Agreement is terminated, Mason Douglas agrees to resign
as President of the Company.



12.
NOTICE



Any notice or communication to be given or made under this Agreement must be in
writing and addressed as follows:



(a)
if to the Corporation



Silver Reserve Corp.
1135 Terminal Way
Suite 207B
Reno, Nevada 89502
Phone: 775-322-4448
 
Fax: 775-322-4458



(b)
if to the Consultant



1408943 Alberta Ltd.
5542 Henwood St. S.W.
Calgary, Alberta T3E 6Z3
ATT: Mason Douglas
Phone: 403-512-6041


and will be deemed to be properly given or made on the earliest of the
following:


(a) actual delivery;
(b) 48 hours after being sent by commercial courier service; or
(c) the day following which any telegram or telecopier message is sent.


Notice of change of address for the purpose of notice will also be governed by
this section.
 
 
5

--------------------------------------------------------------------------------

 



13.
ASSIGNMENT



This Agreement may not be assigned by any party, without the prior written
consent of the other party, and in the case of the Consultant, without prior
written consent of the Board of Directors of the Corporation. Consultant may not
provide a substitute for the responsibilities to be carried out by Mason Douglas
hereunder without the prior written consent of the Corporation.



14.
HEADINGS



The inclusion of headings in this Agreement is for convenience of reference only
and is not to affect construction or interpretation.



15.
INVALIDITY OF PROVISIONS



Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction will, as to that jurisdiction, be ineffective to the extent of the
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement, and any prohibition or unenforceability of that provision in any
other jurisdiction. For any provision severed there will be deemed substituted a
like provision to accomplish the intent of the parties as closely as possible to
the provision as drafted, as determined by any court or arbitrator having
jurisdiction over any relevant proceeding, to the extent permitted by the
applicable law.



16.
WAIVER, AMENDMENT



Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement will be binding unless executed in writing by the party to be bound.
The failure of either party at any time to require performance by the other
party of any provisions of this Agreement will in no way affect the right of
that party to require performance of any other provisions. No waiver of any
provision of this Agreement will constitute a waiver of any other provision nor
will any waiver of any breach of any provision of this Agreement be construed as
a waiver of any continuing or succeeding breach of such provision unless
otherwise expressly provided.



17.
CURRENCY



All amounts in this Agreement are stated and will be paid in U.S. currency



18.
GOVERNING LAW



This Agreement is to be governed by and construed in accordance with the laws of
the State of Nevada.



19.
ARBITRATION



Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in Reno, Nevada, in accordance with
the rules of the American Arbitration Association then in effect by an
arbitrator selected by both parties within 10 days after either party has
notified the other in writing that it desires a dispute between them to be
settled by arbitration. In the event the parties cannot agree on such arbitrator
within such 10-day period, each party shall select an arbitrator and inform the
other party in writing of such arbitrator's name and address within 5 days after
the end of such 10-day period and the two arbitrators so selected shall select a
third arbitrator within 15 days thereafter; provided, however, that in the event
of a failure by either party to select an arbitrator and notify the other party
of such selection within the time period provided above, the arbitrator selected
by the other party shall be the sole arbitrator of the dispute. Each party shall
pay its own expenses associated with such arbitration, including the expense of
any arbitrator selected by such party and the Company will pay the expenses of
the jointly selected arbitrator. The decision of the arbitrator or a majority of
the panel of arbitrators shall be binding upon the parties and judgment in
accordance with that decision may be entered in any court having jurisdiction
thereover in the United States or Canada. Punitive damages shall not be awarded.
The arbitrator shall be authorised to order specific performance or other
equitable relief in the event that the Executive breaches this Agreements.
 
 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the Corporation and the Consultants have executed this
Agreement as of the date first above written.


 

SILVER RESERVE CORP. 1408943 ALBERTA LTD.     By:  /s/Todd Montgomery By:  /s/
Mason Douglas
Todd Montgomery
Mason Douglas
Title: CEO
Title: Director

 
 
7

--------------------------------------------------------------------------------

 
 